Case: 21-1948     Document: 16   Page: 1   Filed: 06/01/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                LAKSHMI ARUNACHALAM,
                    Plaintiff-Appellant

                            v.

                KRONOS INCORPORATED,
                    Defendant-Appellee
                  ______________________

                        2021-1948
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:14-cv-00091-RGA, Judge
 Richard G. Andrews.
                 ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     Kronos Incorporated moves to dismiss this appeal for
 failure to prosecute. Lakshmi Arunachalam has not re-
 sponded to the motion to dismiss.
     On January 28, 2022, the court reactivated Dr. Aru-
 nachalam’s appeal and set February 22, 2022, as the due
 date for her informal brief.        Alternatively, Dr.
Case: 21-1948    Document: 16      Page: 2     Filed: 06/01/2022




 2                    ARUNACHALAM    v. KRONOS INCORPORATED



 Arunachalam was required to file her formal opening brief
 by April 4, 2022. To date, however, no opening brief has
 been filed.
     “[F]ailure to comply with this court’s rules, including
 the requirements for preparing and filing briefs, appen-
 dices and other papers, may result in dismissal of an ap-
 peal for failure to prosecute.” Julien v. Zeringue, 864 F.2d
 1572, 1574 (Fed. Cir. 1989) (citations omitted).
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The motion to dismiss is granted.
     (2) Each side shall bear its own costs.
     (3) All pending motions are denied as moot.
                                    FOR THE COURT

 June 1, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS MANDATE: June 1, 2022